Citation Nr: 0418536	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey.  The veteran appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
December 2003.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At his hearing, the veteran provided specific details about 
his in-service stressors, which need additional verification.  
Also, a January 2000 VA Form 9 reflects that the veteran 
enrolled in a counseling program administered by the New 
Jersey Department of Military and Veterans Affairs.  Records 
from that program, along with additional records from the VA 
medical center in Lyons, New Jersey, may be available.  VA's 
duty to assist the veteran includes obtaining relevant 
evidence and, if applicable, a medical examination and/or 
opinion in order to determine the nature and extent of the 
veteran's disability.  38 C.F.R. § 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Obtain all records from the VA 
medical center in Lyons, New Jersey, from 
November 2002 to the present.

2.  Obtain all records from a counseling 
program administered by the New Jersey 
Department of Military and Veterans 
Affairs.  If any request for these 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. 
§ 3.159(e).

3.  Contact the National Personnel 
Records Center and obtain any additional 
service medical records for the veteran.  
If any request for these records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

4.  After the completion of numbers 1-3 
and after requesting any additional 
details from the veteran as needed, the 
VBA AMC should prepare a summary of the 
claimed stressors based on a review of 
all pertinent documents, to include the 
veteran's February 6, 1998, stressor 
statement and his testimony at the 
December 2003 hearing.  It is noted that 
one of the alleged stressful incident is 
a sniper attack that occurred in or 
around May 1971 just outside of the 
demilitarized zone while the veteran was 
assigned to B Battery, 2nd Battalion, 
94th Artillery.  It is also noted that 
another stressor is a sniper attack that 
occurred during the first week the 
veteran was in the Republic of Vietnam 
(he arrived there on April 4, 1971) while 
the veteran was at Quang Tri.  In that 
regard, the veteran was assigned as a 
cannoneer in B Battery, 2nd Battalion, 
94th Artillery on April 8, 1971.  This 
summary, and all associated documents, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.  They should be 
requested to provide any information, 
such as records from the veteran's units 
HQ 2nd Armored Division and HQ 2nd 
Battalion, 94th Artillery for the period 
from February 1971 to December 1971, that 
might corroborate the veteran's alleged 
stressors.

5.  Following the above, the VBA AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the VBA AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
the VBA AMC must specify what stressor or 
stressors in service it has determined 
are established by the record.

6.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

7.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




